DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 14, 15, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “wherein said flange neck has an axial thickness smaller than 10 mm, including between 5 mm and 9 mm” (Lines 7-8).  Use of a narrow numerical range that falls within a broader range in the same claim renders the claim indefinite.
Claim 14 recites “wherein said flange head has an axial thickness smaller than 20 mm, including between 12 mm and 19 mm” (Lines 13-14).  Use of a narrow numerical range that falls within a broader range in the same claim renders the claim indefinite.
Claim 15 recites “wherein said annular portion has an axial thickness smaller than 3.5 mm, including between 1.5 mm and 2 mm” (Lines 8-9).  Use of a narrow numerical range that falls within a broader range in the same claim renders the claim indefinite.
Claim 17 recites the limitation "said shell portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, applicant 
Claim 17 recites “at least a seat bottom surface suitable for facing at least a ceiling portion of said thrusting element” (Lines 25-26).  The qualifier “at least” indicates additional unspecified elements.  It is unclear if these may be any elements or only elements “suitable for facing at least a ceiling portion of said thrusting element”.
Claim 18 recites “wherein said caliper body comprises a half-body edge forming the outline of at least a section of each caliper half-body” (Lines 1-3).  There is insufficient antecedent basis for “caliper half-body” in the claim.  In addition, claim 18 further recites “wherein said caliper body comprises two caliper half-bodies” (Line 12).  It is unclear how many caliper half-bodies are required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 11-18 is/are rejected* under 35 U.S.C. 103 as being unpatentable over Tokunaga et al (US 2010/0078269) in view of Yamada et al (JP 06-159405).
*Underlined limitations are rejected under the prior art, non-underlined rejections are not rejected under prior art.

As per claim 11, Tokunaga et al discloses a caliper body (13) of a caliper (13) for a disc brake suitable for arranging astride of a disc of the disc brake associable with said caliper having opposite braking surfaces (Intended use not requiring a disc brake or disc, MPEP 2111.02 (II)); 
wherein said caliper body comprises two opposite elongated portions (40), each of which is suitable for facing one of said two opposite braking surfaces of the disc of the disc brake (Functional language not requiring a disc, MPEP 2114); and 
wherein said two opposite elongated portions are connected to one another by at least one caliper bridge (45); and 
wherein at least one of said two opposite elongated portions comprises seat walls (54, 55) delimiting a seat (48) which is suitable for housing at least a portion of a thrusting element (Functional language not requiring a thrusting element, MPEP 2114), said thrusting element being suitable for determining a thrusting action against at least a brake pad associable with the caliper body in order to push said at least one brake pad against one of said two opposite braking surfaces (Functional language not requiring a brake pad, MPEP 2114); and 
wherein said seat walls comprise at least one seat bottom wall (54).  Tokunaga et al does not disclose wherein said seat bottom wall has an axial thickness smaller than 5 mm or wherein said seat bottom wall is made of a material having an elastic modulus greater than or equal to 190 GPa.  It would have been an obvious matter of design choice to manufacture the brake assembly at a small size such that the bottom portion had a 3mm thickness for use in relatively small device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Tokunaga et al does not disclose wherein said seat bottom wall is made of a material having an elastic modulus greater than or equal to 190 GPa.  
Yamada et al discloses a brake caliper wherein said seat bottom wall is made of a material having an elastic modulus greater than or equal to 190 GPa (An aluminum cylinder portion cast with 30% TiB2 has a modulus of elasticity of 200GPa, Abstract; Fig. 4).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake caliper of Tokunaga et al by forming it from an aluminum composite as taught by Yamada et al in order to provide greater strength (Yamada et al: Abstract).  Although Yamada et al does not disclose a specific example of a brake cylinder with a modulus of elasticity greater than 190GPa, an aluminum cylinder portion cast with 30% TiB2 would have a modulus of elasticity of 200GPa as shown in Figure 4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum composite of Yamada et al by using titanium diboride for the full 30% of permitted additive in order to provide the strongest aluminum composite.
	As per claim 12, Tokunaga et al and Yamada et al disclose the caliper body according to claim 11.  Tokunaga et al further discloses wherein said seat bottom wall has an axial thickness comprised between 2.5 mm and 3.5 mm (The proposed change in size to 3mm, 54); and/or 
wherein said seat bottom wall has an axial thickness substantially equal to 3 mm (The proposed change in size to 3mm, 54). 
As per claim 13, Tokunaga et al and Yamada et al disclose the caliper body according to claim 11.  Tokunaga et al further discloses wherein said seat bottom wall is made of a material having an elastic modulus greater than or equal to 210 GPa; and/or 
wherein said seat bottom wall is made of steel; and/or 
wherein said seat walls are made in a single piece (54, 55, Fig. 2). 
As per claim 14, Tokunaga et al and Yamada et al disclose the caliper body according to claim 11.  Tokunaga et al further discloses wherein said caliper body comprises at least a flange (80) suitable for allowing the fixing of the caliper body to the pivot of a vehicle associable to the caliper body; and/or 
wherein said flange comprises a flange neck (81) and a flange head (82); and/or 
wherein said flange head comprises walls delimiting a flange hole (95a) suitable for housing a fixing structure for fixing the caliper body to the pivot of the vehicle; and/or 
wherein said flange neck has an axial thickness smaller than 10 mm, including between 5 mm and 9 mm; and/or 
wherein the axial thickness of said flange neck is smaller than the axial thickness of said flange head (81, 82, Fig. 2); and/or 
wherein said flange head has an axial thickness smaller than 20 mm, including between 12 mm and 19 mm; and/or 
wherein said flange neck is made of a material having an elastic modulus greater than or equal to 210 GPa; and/or 
wherein said flange is made in a single piece (80, Fig. 2). 
As per claim 15, Tokunaga et al and Yamada et al disclose the caliper body according to claim 11.  Tokunaga et al further discloses wherein said side wall of said seat comprises an annular portion (55) projecting cantilevered in said seat, and wherein said annular portion comprises a cylinder-side axial slot surface (51) delimiting a cylinder-side slot (51) suitable for housing at least a portion of an anti-dust cuff; and/or 
wherein said cylinder-side axial slot surface axially faces said cylinder-side slot (51); and/or 
wherein said annular portion has an axial thickness smaller than 3.5 mm, including between 1.5 mm and 2 mm.
As per claim 16, Tokunaga et al and Yamada et al disclose the caliper body according to claim 11.  Tokunaga et al further discloses wherein said side wall of said seat comprises housing surfaces delimiting a sealing housing (49) suitable for housing at least partially a sealing; and/or 
wherein said housing surfaces comprise a radial housing surface (49) suitable for radially facing said sealing, and an axial housing surface (49) suitable for axially facing said sealing; and/or 
wherein said annular portion comprises said at least one axial housing surface, which is opposite to said cylinder-side axial slot surface (Fig. 2); and/or 
wherein said annular portion is cantilevered both radially and axially (Fig. 2), and comprises an annular portion neck (Fig. 2) connecting it to the caliper body; and/or 
wherein said annular portion neck has a radial thickness, or neck radial thickness, substantially equal to 1.8 mm. 
As per claim 17, Tokunaga et al and Yamada et al disclose the caliper body according to claim 11.  Tokunaga et al further discloses wherein said shell portion comprises a shell outer surface (59) suitable for facing said seat side surface; and/or 
wherein said shell portion comprises slot walls (61) delimiting a piston-side slot (61) suitable for housing a portion of an anti-dust cuff suitable for preventing, or at least limiting, the inlet of dust and debris into the seat; and/or 
wherein said slot walls comprise a pad-side slot wall (61) comprising a slot surface (61) suitable for facing said anti-dust cuff; and/or 
wherein said thrusting element is substantially bowl-shaped and delimits a cavity (60), and comprises a ceiling portion (58) forming the bottom of the thrusting element, and a shell portion (59) forming the side wall of the thrusting element; and/or 
wherein said shell portion comprises slot walls (61) delimiting said piston-side slot (61) suitable for housing a portion of said anti-dust cuff; and/or 
wherein said slot walls comprise a pad-side slot wall (61) comprising a slot surface (61) suitable for facing said anti-dust cuff; and/or 
wherein said pad-side slot surface has an axial thickness, or axial thickness of slot surface, smaller than or equal to 1 mm; and/or 
wherein said slot walls further comprise a slot bottom wall (61) with reduced radial thickness with respect to the radial thickness of the shell portion; and/or 
wherein said slot bottom wall has a radial thickness, or radial thickness of slot bottom, smaller than or equal to 1.7 mm; and/or 
wherein said thrusting element is made of a material having an elastic modulus greater than or equal to 210 GPa; and/or 

wherein said seat bottom wall comprises at least a seat bottom surface (54) suitable for facing at least a ceiling portion of said thrusting element. 
As per claim 18, Tokunaga et al and Yamada et al disclose the caliper body according to claim 11.  Tokunaga et al further discloses wherein said caliper body comprises a half-body edge (Fig. 2) forming the outline of at least a section of each caliper half-body; and/or 
wherein said half-body edge is a surface extending substantially orthogonal to the radial direction and forms the outline of a section of the caliper body obtained in the plane comprising the radial direction and the tangential direction; and/or 
wherein said half-body edge has an axial thickness which is substantially constant (Fig. 2) and/or comprised between 2 mm and 5 mm; and/or 
wherein said half-body edge comprises a radially inner half-body edge (Fig. 2) suitable for facing the rotation axis of the disc, and a radially outer half-body edge (Fig. 2) opposite to said radially inner half-body edge; and/or 
wherein said caliper body comprises two caliper half-bodies (37, 38) assembled by connecting structures (44; [0039]); or 
wherein each of said two caliper half-bodies is made in a single piece (37, 38); and/or 
wherein said caliper body is made in a single piece; and/or 
wherein said caliper body is of the integral type (13); and/or 
wherein said caliper body is made of forging material ([0037]); and/or 

wherein said caliper body comprises at least two caliper bridges (41) delimiting at least one ventilation opening suitable for allowing the heat discharge collected by the disc of the disc brake.

    PNG
    media_image1.png
    547
    510
    media_image1.png
    Greyscale


Response to Arguments
1/27/2021 have been fully considered but they are not persuasive. 
The applicant corrected some, but not all, of the 112 rejections.  No specific arguments were made regarding those that remain.
Amended claim 11 overcomes the rejection under Tokunaga et al.  A new rejection under Tokunaga et al and Yamada et al has been made.
Regarding the applicant’s arguments on page 9, none of the cited art was relied upon.
Regarding the applicant’s arguments on pages 10-13, the applicant argues:
 “The research surprisingly shows that in the caliper body the axial thickness of the seat bottom of the seat of the thrust device has an important discontinuity of its behavior at about 5mm of thickness in the axial direction (the direction parallel to the axis of rotation of the brake disc when the caliper is mounted thereto to provide braking). It has been found that outside of this threshold, the performance, in particular the rigidity of the caliper body, begins to deteriorate” (Page 11).

The applicant further argues: 

“The research shows that a thickness of the bottom wall, measured in the axial direction, between 2.5 mm and 3.5 mm provides good results with an optimum value being 3 mm.” Page 12.  

The applicant appears to argue that wall thickness of less than 5mm are a problem, but not wall thicknesses of between 2.5mm and 3.5mm.  The contradictory arguments are unpersuasive (MPEP 716.02).   In addition, a 5mm thickness is only significant as a proportion to the rest of the caliper.  The stresses of the proposed smaller caliper having a 3mm caliper bottom would be reduced as well.  None of these arguments describe features missing from the prior art or convincing evidence of non-obviousness for the proposed change in size.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657